 Case 3:19-cv-02294-G-BT Document 37 Filed 03/11/21       Page 1 of 1 PageID 221



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




TARIK J. CALVIN,                         )
                                         )
             Plaintiff,                  )
                                         )
VS.                                      )      CIVIL ACTION NO.
                                         )
WALTER HARRINGTON, et al.,               )      3:19-cv-2294-G (BT)
                                         )
             Defendants.                 )
                                         )
                                         )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The    Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated February

22, 2021. The Court has made a de novo review of those portions of the proposed

Findings, Conclusions, and Recommendation to which objections were made. The

objections are overruled.




SO ORDERED.

March 11, 2021.

                                      ________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
